OPINION — AG — ** COMMERCIAL FISHING — STREAMS — LAKE ** HOUSE BILL NO. 528 (PROHIBITING THE USE OF GILL NET, TRAMMEL NET, SELL FISH, MINNOR DEALERS) IS UNCONSTITUTIONAL AND VOID AS BEING VIOLATIVE OF THE PROVISIONS OF ARTICLE V, SECTION 59 OKLAHOMA CONSTITUTION. IT FOLLOWS THAT SAID ACT DOES NOT PROHIBIT COMMERCIAL FISHING IN LAKE TEXOMA OR IN OTHER LAKE OR STREAMS IN THE COUNTIES. (SPECIAL LAW, POPULATION, VALUATION, ASSESSED) CITE: 29 O.S. 222 [29-222], ARTICLE V, SECTION 32, ARTICLE V, SECTION 59 (JAMES P. GARRETT)